Citation Nr: 0832772	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-31 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.

4.  Entitlement to non-service-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:    Dan Gallagher, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The decedent had service with the United States Army Reserves 
from January 1961 to April 1963, which included active duty 
for training from January 1961 to July 1961.  He was also 
ordered to a period of active duty for training from March 
1963 to April 1963.  The decedent died on July [redacted], 2005.  The 
appellant is the decedent's widow.

This claim comes to the Board from a rating decision of the 
Department of Veterans Affairs (VA) RO.

In June 2008, the appellant and her son testified before the 
undersigned.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  The deceased died on July [redacted], 2005.  His death 
certificate indicates that the causes of his death were 
myocardial infarction, coronary artery disease, and Lyme 
disease.

2.  At the time of the decedent's death, service connection 
was not in effect for any disability.

3.  A service-connected disability was not the immediate or 
underlying cause of the deceased's death, nor was a service-
connected disability etiologically related to the cause of 
the decedent's death.

4.  The deceased was not in receipt of or entitled to receive 
a 100 percent evaluation prior to death, and his death was 
not due to a service-connected disability.

5.  A claim for VA benefits was not pending at the time of 
the decedent's death in July 2005.

6.  The deceased had reserve service and active duty for 
training from January 1961 to April 1963; he had no service 
in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service 
did not cause or contribute substantially or materially to 
the cause of death.  38 U.S.C.A. §§ 101, 1131, 1310 (West 
2002); 38 C.F.R. § 3.312 (2007).

2.  The criteria for benefits under 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. §§ 101, 1318 (West 2002); 38 
C.F.R. § 3.22 (2007).

3.  The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2007).

4.  The appellant is not eligible for VA death pension 
benefits.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.2, 3.3 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claims.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant's claim was received after the enactment of the 
VCAA.

A letter dated in August 2006 told the appellant that VA 
would make reasonable efforts to obtain evidence necessary to 
support her claims.  She was informed that she was required 
to provide sufficient information to allow VA to obtain 
records.  She was asked to identify any VA or private medical 
treatment.  The various types of evidence that might support 
her claims were listed.  The letter outlined VA's 
responsibilities with respect to obtaining evidence on the 
appellant's behalf.  The appellant was told how to 
substantiate claims for accrued benefits, death pension, and 
cause of death.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
appellant was provided with such notice in July 2007.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in May 2008, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that she was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The appellant has not contended that any 
evidence relative to the issue decided herein is absent from 
the record.  A VA opinion was not obtained regarding 
entitlement to service connection for the cause of the 
decedent's death.  The Board finds that such an opinion is 
not necessary because the service records contain no evidence 
related to the causes of his death, which were not incurred 
until many years after separation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to decide this appeal.


Veteran Status

As a preliminary matter, the Board will determine whether the 
appellant's husband is a veteran for VA purposes.

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).

"Active military, naval, or air service" includes (A) 
active duty; (B) any period of active duty for training 
during which a veteran was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (C) 
any period of inactive duty training during which a veteran 
was disabled or died from an injury incurred in or aggravated 
in the line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident.  38 U.S.C.A. 
§ 101(24).

"Active duty" means full time duty in the Armed Forces, 
other than active duty for training; full time duty as a 
commissioned officer of the Regular or Reserve Corps of the 
Public Health Service; full time duty as a commissioned 
officer of the National Oceanic and Atmospheric 
Administration; service as a cadet or midshipman at the 
United States Military, Air Force, Coast Guard, or Naval 
Academies; and authorized travel to or from such duty or 
service.  38 U.S.C.A. § 101(21).

As noted above, the record shows the veteran had a period of 
active duty for training from January 1961 to July 1961.  His 
service documents show that he was then released to active 
reserve status, where he attended reserve meetings for 
approximately five months.  The deceased was then ordered to 
duty with the Army in January 1963 for a period of 45 days, 
because he did not attend his reserve meetings.  The decedent 
did not report to duty on that date.  In March 1963, the 
deceased was apprehended at his home as being away without 
leave.  The appellant's husband was then discharged on April 
30, 1963, because he was found physically disqualified for 
service.

In an October 1997 decision, the United States Court of 
Veterans Appeals determined that the decedent's period of 
duty from March 1963 to April 1963 was active duty for 
training.  Therefore, the decedent only had reserve service 
and active duty for training.  In addition, the deceased was 
not disabled and did not die from a disease or injury 
incurred or aggravated in the line of duty.  As such, he is 
not a veteran for VA purposes.


Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death.  For a service-connected disability to 
be the cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause of death, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It must be shown 
that there was a causal connection.  Generally, minor 
service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death from the view point of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  In cases where the primary causes of death 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  It would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

The decedent's death certificate indicates that the causes of 
his death were myocardial infarction, coronary artery 
disease, and Lyme disease.  His service medical records show 
he was never treated for symptoms related to heart disease or 
Lyme disease.  When examined for separation in April 1963, 
the deceased's heart and vascular systems were normal.  There 
are no post-service treatment records related to the causes 
of the decedent's death.

Having carefully reviewed the record, the Board has 
determined that service connection for the cause of the 
decedent's death is not warranted.  Service connection for 
cause of death may only be awarded when the death at issue is 
that of a veteran.  As indicated above, the decedent is not a 
veteran for VA purposes.  As such, the appellant's claim must 
fail on this basis.

The Board has considered the assertions of the appellant that 
her husband's death is somehow related to his service.  She 
has specifically argued that his left hip disability made him 
unable to move around as much as he should have been.  This 
then led to his death from heart disease.  While we 
acknowledge the appellant's opinion, we also note that the 
decedent was not service-connected for a left hip disability 
during his lifetime.  In addition, as a layperson, she is not 
qualified to render a competent opinion concerning a question 
of medical causation.  See Jandreau v. Nicholson, 492 F.3d 
1372 (2007).

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the deceased's death.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


38 U.S.C.A. § 1318

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, a 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; (4) the veteran had not waived 
retired or retirement pay in order to receive compensation; 
(5) VA was withholding payments under the provisions of 10 
U.S.C. 1174(h)(2); (6) VA was withholding payments because 
the veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22.

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during a veteran's lifetime, and without consideration of 
hypothetical entitlement for benefits raised for the first 
time after a veteran's death.  See Rodriguez v. Peake, 511 
F.3d 1147 (2008).

During his lifetime, the deceased was not service-connected 
for any disability, and he was not in receipt of retired pay.  
38 U.S.C.A. § 1318 requires that the decedent have had a 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death in 
order for its benefits to be warranted.  

With regard to whether the decedent was entitled to receive 
such compensation during his lifetime, the Board notes that 
the appellant has alleged CUE in a prior RO or Board 
decision.  There are several RO and Board decisions that 
denied the deceased's claims of entitlement to service 
connection for a left hip disability.  The appellant has not 
specifically alleged CUE in any particular previous RO or 
Board decision.  Instead, she has provided generic statements 
regarding the previous denials of her husband's claims for 
service connection.  Nevertheless, the Board finds that there 
is no viable CUE theory because the United States Court of 
Veterans Appeals (Court) affirmed the actions of VA in a 
decision dated in October 1997.  There cannot be CUE after 
the affirmance of a Court decision.  While it is unclear 
whether the appellant was raising CUE in a specific RO or 
Board decision, with regard to the limited purposes of 
38 C.F.R. § 3.22, the Board determines that there is no CUE.

The Board finds that the decedent was not in receipt of or 
entitled to receive compensation at the time of death for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.

In light of the above discussion, the Board concludes that 
the appellant's claim for DIC under 38 U.S.C.A. § 1318 must 
be denied.  Furthermore, a surviving spouse is only entitled 
to these benefits for the death of a veteran.  The Board has 
determined that the deceased is not a veteran for these 
purposes.  Therefore, entitlement to this benefit is not 
warranted for the appellant.

In cases such as this, where the law and not the evidence is 
dispositive in a case, entitlement to the VA benefits sought 
must be denied due to the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, (1994).  Here, the 
pertinent facts are not in dispute.  Under the law, as the 
appellant's husband was not entitled to receive 100 percent 
disability for the requisite period prior to his death, the 
appellant is not legally entitled to DIC benefits under 38 
U.S.C.A. § 1318.


Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the decedent was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the deceased's death 
which were due and unpaid preceding the deceased's death.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In Jones v. 
West, 136 F.3d 1296 (Fed Cir. 1998), the United States Court 
of Appeals for the Federal Circuit held that a veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision in order for a surviving spouse to be entitled to 
accrued benefits.  Applications for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).

In the instant case, the deceased died in July 2005.  The 
appellant filed her initial application for VA benefits in 
May 2006, within one year of her husband's death.  However, 
the record shows that he had no claims for benefits pending 
prior to or at the time of his, death.  Most recently, his 
claim of entitlement to service connection for a left hip 
disability had been denied in a February 1996 Board decision 
and affirmed in an October 1997 decision of the Court.  Thus, 
those decisions are final.  The deceased filed no other claim 
that had not been adjudicated by the RO.  Therefore, the 
Board concludes that the appellant's claim for accrued 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, (1994).

To the extent that the appellant has raised a claim of CUE in 
relation to any previous denial of the deceased's claims of 
entitlement to service connection for a left hip disability, 
the Board notes that claims for CUE, with the exception of 
that contained in 38 C.F.R. § 3.22, discussed above, do not 
survive the death of a claimant.  Since the appellant's 
husband died in July 2005, she cannot raise a claim of CUE in 
any VA decision on his claims, with the one exception, 
discussed above.

The Federal Circuit has held that only the appellant's 
husband, as the claimant involved, could request a revision 
of a prior decision affecting him on the basis of clear and 
mistakable error.  Survivors are limited to seeking benefits 
under the accrued benefits provision.  Haines v. West, 154 
F.3d 1298 (1998).  Thus, in light of the appellant's lack of 
standing to attack any previous decision, there is no valid 
clear and mistakable error claim before the Board.

In addition, the appellant has raised only generic claims for 
CUE.  She has never specified which decision is at issue or 
the reason.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994) (if a claimant wishes to reasonably 
raise a claim of CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the alleged error).

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive, and entitlement to accrued benefits is not 
warranted.  Therefore, entitlement to accrued benefits must 
be denied.


Death Pension

The appellant asserts that she should be awarded non-service-
connected death pension benefits based on her husband's 
service.

Such non-service-connected death pension is payable to the 
surviving spouse of a veteran of a war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.

38 U.S.C.A. § 1521(j) indicates that a veteran meets the 
service requirements if the veteran served on active 
military, naval, or air service (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.

As indicated above, the Board has determined that the 
appellant's husband is not a veteran.  Therefore, she is not 
entitled to non-service-connected death pension benefits 
based on his service.  The decedent's service, consisting of 
reserve service and active duty for training from January 
1961 to April 1963 means he is not a veteran.  As such, the 
appellant is not entitled to non-service-connected death 
pension benefits.

This is a case where the law is dispositive.  Basic 
eligibility for VA non-service-connected death pension 
benefits is precluded based on the deceased's service.  
Therefore, the Board must deny the appeal.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The Board is bound by the law and has no 
choice but to deny the appellant's death pension claim.




ORDER


Service connection for cause of death is denied.

Entitlement to benefits under 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied.

Entitlement to non-service-connected death pension benefits 
is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


